DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species in the reply filed on 12/07/2020 is acknowledged.
Claims 3-4 and 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/07/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adut et al (US 2013/0170531) in view of Bae et al (US 2016/0315625 which is similar to US 9,654,118 recited herein).
Adut et al

    PNG
    media_image1.png
    462
    694
    media_image1.png
    Greyscale

Bae et al

    PNG
    media_image2.png
    387
    422
    media_image2.png
    Greyscale



Regarding claim 1, Adut et al disclose in Fig 1 above an electronic device including a first radio frequency (RF) chip (i.e. processor 110) and a second RF chip (i.e. signal processing subsystem 130), comprising:
a modem (i.e. system clock 165) configured to transmit a first clock signal to the second RF chip (i.e. connection between system clock 165 and signal processing subsystem 130) ([0037]);
the first RF chip connected to the modem (i.e. connection between system clock 165 and processor 110) and configured to receive a second clock signal from the modem ([0037]); and

wherein the first clock signal and the second clock signal have different frequencies (i.e. “system clock 165 can be divided down or multiplied to generate different clock frequencies) ([0037]).
Adut et al do not explicitly disclose measure a phase of the transmission line based on the first clock signal and the second clock signal as claimed.  Bae et al teach in the same field of endeavor in Fig 8 above such measure a phase of the transmission line based on the first clock signal and the second clock signal (i.e. via phase frequency detection (i.e. PFD1, PFD2)) (col 3, lines 1-5; col 7, line 53 – col 8, line 24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adut et al in view of Bae et al to incorporate such measure a phase of the transmission line based on the first clock signal and the second clock signal as taught by Bae et al to gain the advantage of properly correcting a clock signal of a device; and also since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).



For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 2, 5-8 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-10 and 13-17 are allowed.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,493,510 discloses a smart card for communicating with a host computer through a universal serial bus (USB).  The smart card includes an internal clock signal generator to generate an internal clock signal, a period detector to detect a period of the internal clock signal and to generate a control code according to the detected period, and a transmission clock generator to generate a transmission clock signal which varies from the internal clock signal 
US 8,520,400 discloses an integrated circuit includes a substrate.  A first integrated circuit die includes a first circuit and a first intra-chip clock interface that transmits a first clock signal via the substrate.  A second integrated circuit die includes a second circuit that operates based on the first clock signal and a second intra-chip clock interface that recovers the first clock signal from the substrate.
US 8,756,557 discloses various techniques for use in connection with automated circuit design and simulations.  In some embodiments, a method includes receiving initial condition signals from circuitry in a chip, and correlating values of at least some of the initial condition signals with objects in a hardware description language (HDL) used in simulation, wherein the HDL was used in describing at least some of the circuitry in the chip. Still other embodiments involve memory substitutions.  Replicated circuitry may be in the same chip(s) are the design circuitry or a different chip(s).
US 10,862,526 discloses a modem chip communicates with a radio frequency (RF) chip and includes a digital interface configured to receive data including a plurality of samples from the RF chip based on digital communication.  A logic block generates a frame synchronization signal based on a clock signal in the modem chip, provides the generated frame synchronization signal to the digital interface, and receives the plurality of samples in synchronization with the frame synchronization signal.
US 2020/0389287 discloses an apparatus includes a first integrated circuit (IC) chip configured to receive a timing signal and a reference clock signal; a second IC chip configured to receive the timing signal from the first IC chip and the reference clock signal; and a third IC chip 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646